Broyles, O. J.
The defendant was indicted for the offense of arson. Upon the trial the judge charged as follows: “Everything in the case is circumstantial evidence except that of a witness who testified he saw the actual burning, and saw the defendant in the act of burning it.” This charge was excepted to on the ground that it contained an intimation or expression of opinion on the part of the trial judge as to what had been proved in the case. Held: The exception was well taken, and the-error in the charge requires a new trial. Suddeth v. State, 112 Ga. 407 (3), 409 (37 S. E. 747), and citations; Edwards v. State, 4 Ga. App. 167 (2), 171 (60 S. E. 1033); Pettyfoot v. State, 7 Ga. App. 26 (65 S. E. 1074).

Judgment reversed.


Luke and Bloodworth, JJ., concur.